DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STRICKLAND (US 2013/0054457).
 	Regarding claim 1, STRICKLAND discloses a method for charging management of charging devices for use in a server (110, Fig. 4), wherein the server is coupled to a charging 
 	receiving a charging request corresponding to the electric vehicle via the network by a network connection unit (146, Fig. 3; ¶ 0036), wherein the charging request includes at least one charging code (¶ 0068: receives credentials); 
 	determining whether the charging code is valid according to the charging code and predetermined usage condition corresponding to the charging code (¶ 0068: server determines if credentials match, and also determines the status of the account of the user); 
 	in response to the charging code being determined as valid, transmitting a first indication signal to the charging device via the network by the network connection unit (¶ 0069: positive authentication response); and 
 	in response to the charging code being determined as invalid, transmitting a second indication signal to the charging device via the network by the network connection unit (¶ 0069: negative authentication response), 
 	wherein the first indication signal directs the charging device to output power to charge the electric vehicle which is electrically connected to the charging device (¶ 0069: authorize use of charging device), and the second indication signal prohibits the charging device from outputting power to the electric vehicle (¶ 0069: denial of authorization to use charging device).
 	Regarding claim 2, STRICKLAND discloses determination of whether the charging code is valid according to the charging code and the predetermined usage condition corresponding to the charging code further comprises the steps of: determining whether the charging code matches one of the pre-stored authenticated codes; and determining that the 
 	Regarding claim 3, STRICKLAND discloses when the charging code matches one of the pre-stored authenticated codes, obtaining current condition corresponding to the charging code; determining whether the current condition matches the predetermined usage condition; determining that the charging code is invalid when the current condition does not match the predetermined usage condition; and determining that the charging code is valid when the current condition matches the predetermined usage condition (¶ 0068: status of account includes determining if there are sufficient funds, and also determining if the account has delinquent payments due).
 	Regarding claim 6, STRICKLAND discloses the server further provides an editing interface (¶ 0068: keyboard or touch screen is disclosed) for manually inputting or adjusting the predetermined usage condition corresponding to the charging code (¶ 0069: user returns to identification step).
 	Regarding claim 7, STRICKLAND discloses the charging device further provides an input interface for manually inputting the charging code and the charging device receives the charging code through the input interface and transmits the charging request with the charging code to the server via the network (¶ 0068: keyboard or touch screen is disclosed).
 	Regarding claim 8, STRICKLAND discloses the charging request is transmitted by a user device of a user corresponding to the electric vehicle (¶ 0068: sent by wireless transmission device 255).
 	Regarding claim 11, STRICKLAND discloses a management system, comprising: 

 	a server (110, Fig. 4) coupled to the charging device via a network (106, Fig. 4), comprising: 
 	a network connection unit (146, Fig. 3) configured to receive a charging request corresponding to the electric vehicle via the network (¶ 0036), wherein the charging request includes at least one charging code (¶ 0068: receives credentials); and 
 	a processor (142, Fig. 3) coupled to the network connection unit for determining whether the charging code is valid according to the charging code and predetermined usage condition corresponding to the charging code (¶ 0068: server determines if credentials match and also determines the status of the account of the user), wherein the processor transmits a first indication signal to the charging device via the network by the network connection unit in response to the charging code being determined as valid (¶ 0069: positive authentication response), and the processor transmits a second indication signal to the charging device via the network by the network connection unit in response to the charging code being determined as invalid (¶ 0069: negative authentication response), 
 	wherein the first indication signal directs the charging device to output power to charge the electric vehicle which is electrically connected to the charging device (¶ 0069: authorize use of charging device), and the second indication signal prohibits the charging device from outputting power to the electric vehicle (¶ 0069: denial of authorization to use charging device).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over STRICKLAND as applied to claims 1-3, 6-8, and 11 above, and further in view of CHENG (US 2019/0299803).
	Regarding claim 4, STRICKLAND discloses the method of claim 3 but fails to disclose the predetermined usage condition includes a predetermined time interval, and the determination of whether the current condition matches the predetermined usage condition is performed by determining whether current usage time in the current condition is within the predetermined time interval and determining that the current condition matches the predetermined usage condition when the current usage time is within the predetermined time interval. CHENG discloses the predetermined usage condition includes a predetermined time interval, and the determination of whether the current condition matches the predetermined usage condition is performed by determining whether current usage time in the current condition is within the predetermined time interval and determining that the current condition matches the predetermined usage condition when the current usage time is within the predetermined time interval (¶ 0089: the token, which 
  	Regarding claim 5, STRICKLAND as modified by CHENG teaches the predetermined usage condition includes a predetermined number of code-usages, and the determination of whether the current condition matches the predetermined usage condition is performed by determining whether a current number of code-usages in the current condition is less than or equal to the predetermined number of code-usages and determining that the current condition matches the predetermined usage condition when the current number of code-usages is less than or equal to the predetermined number of code-usages (CHENG, ¶ 0089: the token, which corresponds to the claimed code, will not be valid after the “access count reaches a fixed number”).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over STRICKLAND as applied to claims 1-3, 6-8, and 11 above, and further in view of LIANG (US 2019/0054835).
 	Regarding claim 9.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over STRICKLAND as applied to claims 1-3, 6-8, and 11 above, and further in view of LOWENTHAL (US 2019/0152339).
	Regarding claim 10, STRICKLAND discloses the method as applied to claim 1 but fails to disclose the server further periodically receives power usage information transmitted by the charging device via the network or periodically sends a request to the charging device via the network to obtain the power usage information of the charging device during the period when the charging device is outputting power to charge the electric vehicle. LOWENTHAL discloses the server further periodically receives power usage information transmitted by the charging device via the network or periodically sends a request to the charging device via the network to obtain the power usage information of the charging device during the period when the charging device is outputting power to charge the electric vehicle (¶ 0049). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include receiving the power information as recited in order to prevent the grid from overloading (¶ 0040-0041, 0052-0053, 0068)
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916.  The examiner can normally be reached on Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        September 29, 2021

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        September 29, 2021